Citation Nr: 0823677	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral 
shoulder disorder.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1979 to 
December 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
That rating decision, in relevant part, denied his petition 
to reopen a claim for service connection for a bilateral 
shoulder disorder.  

The Board is reopening the claim on the basis of new and 
material evidence, and then remanding the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before readjudicating 
the claim on the underlying merits.  


FINDINGS OF FACT

1.  An unappealed March 1995 rating decision denied service 
connection for a bilateral shoulder disorder on the basis 
there was no medical or other competent evidence showing the 
veteran had sustained a relevant injury or contracted a 
relevant disease while in the military, had a then current 
specific diagnosis of a ratable disability, or that there was 
a correlation between his claimed bilateral shoulder disorder 
and his military service.

2.  Additional evidence received since that March 1995 rating 
decision is not cumulative of evidence already of record, is 
relevant, and raises a reasonable possibility of 
substantiating this claim.  






CONCLUSION OF LAW

New and material evidence has been submitted reopen the claim 
for service connection for his bilateral shoulder disorder.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis - Petition to Reopen Claim for Service Connection 
for Bilateral Shoulder Disability

An earlier March 1995 rating decision had initially 
considered and denied the veteran's claim for service 
connection for a bilateral shoulder disability, and became 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).  

The veteran filed a formal petition to reopen this claim in 
September 2002.  Therefore, amended regulations with respect 
to new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the February 2003 rating decision on appeal, the RO denied 
the petition to reopen based on a lack of new and material 
evidence, and as such, did not proceed to adjudicate the 
issue of service connection for a bilateral shoulder disorder 
on the merits.  However, in the June 2005 supplemental 
statement of the case (SSOC), the RO reopened the bilateral 
shoulder disorder claim and adjudicated the issue of service 
connection on the merits, continuing to deny the claim in 
that decision and thereafter in the subsequent August 2005 
SSOC.  Regardless, though, the Board must make its own 
threshold preliminary determination of whether to reopen 
based on the receipt of new and material evidence, because it 
affects the Board's jurisdiction to adjudicate the underlying 
claim on the merits on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs here a two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

In the prior March 1995 decision, the RO had denied the claim 
for service connection for a bilateral shoulder disorder 
because there was no competent evidence of in-service injury 
or disease, such as service medical records indicating in-
service treatment or diagnosis.  However, importantly, there 
was also an absence of any diagnosed bilateral shoulder 
disability, especially one that could be linked (i.e., no 
"nexus") to service.  The May 1995 rating decision strongly 
rested on the findings of the February 1995 VA compensation 
examination report, which gave a confirmed diagnosis only as 
to arthralgia.  "Arthralgia" is defined as pain in a joint.  
See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing 
Dorland's Illustrated Medical Dictionary 147 (27th ed. 
1988)).  Significantly, the RO stated that such pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Here, the 
medical evidence failed to show that the veteran had a 
confirmed bilateral shoulder disability, outside of the 
diagnosis of arthralgia, to account for his complaints of 
pain and arthritis.  Thus, this was another crucial 
deficiency in his claim for service connection at the time.  

The evidence of record at the time of the March 1995 rating 
decision consisted of his original claim application, the 
February 1995 VA compensation examination report, and service 
medical records.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since that final 
March 1995 rating decision.  Since that decision, crucial new 
evidence has been added to the record including an April 2005 
VA compensation examination report, which diagnosed him with 
a left shoulder rotator cuff tear and a possible right 
shoulder cuff tear.  A January 2005 VA treatment MRI report 
also found a left shoulder cuff tear.  And finally, a March 
2006 treatment letter by a VA physician diagnosed bilateral 
shoulder impingement syndrome with bilateral tendonitis, 
based on treatments the physician performed on the veteran 
from 2004-2006.  

These additional records are relevant and raise a reasonable 
possibility of substantiating the claim because they confirm 
the veteran now at least has a diagnosis of a pertinent 
current disability involving both his shoulders, which was 
not established or otherwise shown when the RO first denied 
his claim in March 1995.  

There are also several other new records, which show a 
continued history of shoulder pain symptomatology since 
service, including a February 1996 VA examination report 
diagnosing him with chronic shoulder pain of unknown 
etiology; May 2000 and January 2002 VA treatment records, and 
his wife's June 2005 lay statement.  In that regards, the 
March 2006 VA physician's letter also notes continuity of 
pain since service, and although it is not entirely clear, 
the physician appears to attribute the veteran's recent 
treatment for a bilateral shoulder impingement syndrome to 
the veteran's reported in-service injury, from a shoulder 
strain while in the U.S. Navy in 1993.  As mentioned, the 
credibility of the latter evidence in question is presumed 
for the purpose of determining new and material evidence.  
Justus, 3 Vet. App. 510, 513 (1992).

These additional records are relevant and raise a reasonable 
possibility of substantiating the claim because they confirm 
the veteran now at least has some medical evidence linking 
the etiology of his bilateral shoulder disability to service.  
And although these additional records do not clearly causally 
relate this disability to his military service, or establish 
that the veteran suffered an in-service injury or disease, 
another requirement for service connection, the Federal 
Circuit Court has held that new evidence nonetheless can be 
sufficient to reopen a claim if, as here, it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even when it is 
not enough to convince the Board to grant a claim.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Unfortunately, although there is sufficient evidence to 
reopen this claim for service connection for a bilateral 
shoulder disorder, there is simply not enough competent 
medical evidence of record to allow the Board to adjudicate 
this decision on the merits.  

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to a bilateral shoulder disorder.  To 
this extent only, the appeal is granted.  


REMAND

Further development is needed before the Board can adjudicate 
his claim for service connection on the merits.  

There is a need for a VA medical examination to determine the 
etiology of the veteran's bilateral shoulder disorder.  
According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in a service-connection claim, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Board does not dispute that the veteran has a current 
bilateral shoulder disability, since this has been 
established by the new medical evidence of record.  Rather, 
the dispositive issue is whether there is any competent and 
credible evidence linking his current bilateral shoulder 
disability to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board concludes the veteran has submitted sufficient 
evidence to meet the relatively low threshold of the third 
McClendon element.  Concerning this, the veteran has 
submitted a March 2006 VA physician treatment letter that 
indicates possible nexus to service.  In addition, as 
previously discussed, there are several pieces of medical 
evidence and lay statements amounting to a credible history 
of continuous symptoms of pain since service.  The Board 
finds his assertions of a continuity of symptomatology to be 
credible, as they are repeated throughout the record since 
service and remain uncontradicted.  Moreover, the meaning of 
the May 2005 addendum nexus opinion to the April 2005 VA 
examination report was unclear.  It did not clearly express 
an opinion on possible etiology to military service, but 
instead related his current bilateral shoulder disability 
back to complaints made in a previous, February 1995 VA 
examination.  

So based on this evidence and the Court's recent decision in 
McLendon, a VA medical examination and opinion are needed to 
determine the nature and etiology of the veteran's current 
bilateral shoulder disability.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Here, the veteran was not notified of the criteria for 
establishing a disability rating or the effective date of an 
award.  

Accordingly, the claim is REMANDED for the following 
development and consideration:  

1.	Send the veteran another VCAA notice 
letter to comply with the recent 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, 
this letter must advise him that a 
downstream disability rating and an 
effective date will be assigned if 
his service-connection claim for a 
bilateral shoulder disorder is 
granted.  

2.	Have the veteran undergo a VA 
examination to determine the nature 
and etiology of his current bilateral 
shoulder disorder.  He is hereby 
advised that failure to report for 
this scheduled VA examination, without 
good cause, may have adverse 
consequences on his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file, 
including a complete copy of this 
remand, must be made available for 
review of his pertinent medical 
history - including, in particular, 
the records of any treatments and 
examinations since service.  
The examination report must state 
whether this review was accomplished.  

Based on a comprehensive review of 
the claim file, the examiner is asked 
to confirm whether the veteran has a 
current bilateral shoulder disorder.  
If he does, then the examiner must 
also provide an opinion as to whether 
it is at least as likely as not 
(a 50 percent or greater probability) 
that any current bilateral shoulder 
disorder is related to the veteran's 
military service?  

Inform the designated examiner that 
the term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that 
the weight of medical evidence both 
for and against a conclusion such as 
causation is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinion, 
please expressly indicate this and 
discuss why this is not possible or 
feasible.  

3.	Then, after giving the veteran time 
to respond to the additional notice, 
readjudicate his claim for service 
connection for a bilateral shoulder 
disorder, in light of any additional 
evidence received since the August 
2005 supplemental statement of the 
case (SSOC) and the results of the VA 
compensation examination discussed 
above.  If this claim is not granted 
to his satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the 
Board for further appellate 
consideration of this remaining 
claim.  


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


